The attorneys for the respective parties on this appeal from an order of the Supreme Court, Suffolk County, entered January 15, 1976, have agreed, after a conference held before Hon. Harry Gittleson on March 12, 1976, that the appeal be withdrawn, and thereupon signed a stipulation to such effect, which stipulation includes certain other provisions. In accordance with the *622foregoing, the appeal is deemed withdrawn, without costs or disbursements, and it is ordered that the action proceed to trial on April 27, 1976. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.